UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30535 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) (276) 773-2811 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,718,968 shares of Common Stock, par value $1.25 per share, outstanding as of May 14, 2010. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets—March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Unaudited Consolidated Statements of Income—Three Months Ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity—Three Months Ended March 31, 2010 (Unaudited) and Year Ended December 31, 2009 (Audited) 5 Unaudited Consolidated Statements of Cash Flows—Three Months Ended March 31, 2010 and March 31, 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Part I.Financial Information Item 1.Financial Statements Grayson Bankshares, Inc. and Subsidiary Consolidated Balance Sheets March 31, 2010 and December 31, 2009 March 31, December 31, Assets (Unaudited) (Audited) Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $2,297,321 at March 31, 2010, and $2,254,196 at December 31,2009) Restricted equity securities Loans, net of allowance for loan losses of $3,744,934 at March 31, 2010 and $3,555,273 at December 31, 2009 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities Commitments and contingencies - - Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued in 2010 and 2009, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See Notes to Consolidated Financial Statements. 3 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Three Months ended March 31, 2010 and 2009 Three Months Ended March 31, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks - Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income (loss) Service charges on deposit accounts Increase in cash value of life insurance Net realized gains (losses) on securities Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense Income before income taxes Income tax expense Net income $ $ Basic earningsper share $ $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity For the Three Months ended March 31, 2010 (unaudited) and the Year ended December 31, 2009(audited) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2008 $ ) $ Comprehensive income Net income - Net change in pension reserve - net of income taxes of $555,893 - Net change in unrealized gain on investment securities available for sale, net of taxes of $203,119 - Reclassification adjustment, net of income taxes of ($74,830) - ) ) Total comprehensive income Dividends paid ($.40 per share) - - - ) - ) Balance, December 31, 2009 $ ) $ Comprehensive income Net income - Net change in unrealized loss on investment securities available for sale, net of taxes of$94,677 - Reclassification adjustment, net of income taxes of ($12,226) - ) ) Total comprehensive income Dividends paid ($.10 per share) - - - ) - ) Balance, March 31, 2010 $ ) $ See Notes to Consolidated Financial Statements. 5 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Three Months ended March 31, 2010 and 2009 Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes ) ) Net realized gains on securities ) ) Accretion of discount on securities, net of amortization of premiums Deferred compensation ) ) Net realized loss on foreclosed assets - Changes in assets and liabilities: Cash value of life insurance ) ) Accrued income Other assets ) Accrued interest payable Other liabilities Net cash provided by operating activities Cash flows from investing activities Net increase in interest-bearing deposits ) - Net increase in federal funds sold ) ) Purchases of available-for-sale investment securities ) ) Sales of available-for-sale investment securities Maturities/calls/paydowns of available-for-sale investment securities Net decrease in loans Proceeds from the sale of foreclosed assets - Purchases of property and equipment, net of sales ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Net increase (decrease) in deposits ) Dividends paid ) ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid $
